                             UNITED STATES DISTRICT COURT
                             NORTHERN DISTRICT OF CALIFORNIA


                                                             CASE No C 4:13-CV-01196-HSG
ANG ET AL.

                                 Plaintiff(s)
                                                             STIPULATION AND [PROPOSED]
 v.
                                                             ORDER SELECTING ADR PROCESS
BIMBO BAKERIES USA, INC.
                                 Defendant(s)

Counsel report that they have met and conferred regarding ADR and have reached the following
stipulation pursuant to Civil L.R. 16-8 and ADR L.R. 3-5. The parties agree to participate in the
following ADR process:
       Early Neutral Evaluation (ENE) (ADR L.R. 5)
       Mediation (ADR L.R. 6)
       Early Settlement Conference with a Magistrate Judge (ADR L.R. 7)
       Private ADR (specify process and provider)
       Private mediation through JAMS or similar provider

The parties agree to hold the ADR session by:
       the presumptive deadline (90 days from the date of the order referring the case to ADR)
       other requested deadline: August 30, 2019

 Date: May 30, 2019                                           /s/ Joshua D. Glatter (admitted pro hac vice)
                                                               Attorney for Plaintiff
 Date: May 30, 2019                                          /s/ Anne M. Kelts
                                                               Attorney for Defendant


 X IT IS SO ORDERED.
   IT IS SO ORDERED WITH THE FOLLOWING MODIFICATIONS:


 DATE: 5/31/2019
                                                             U.S. DISTRICT/MAGISTRATE JUDGE



 Important! E-file this form in ECF using the appropriate event among these choices: “Stipulation & Proposed Order
 Selecting Mediation” or “Stipulation & Proposed Order Selecting ENE” or “Stipulation & Proposed Order Selecting Early
 Settlement Conference with a Magistrate Judge” or “Stipulation & Proposed Order Selecting Private ADR.”
 Form ADR-Stip rev. 1-15-2019
